Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting means, recording means and development means in claims 1-9, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asano; Ayumu (US 20150116489 A1, hereinafter “Asano”), in view of Fukushima et al. (US 20190253687 A1, hereinafter “Fukushima”).

Regarding claim 1, Asano teaches an imaging apparatus (Fig. 2) comprising: 
first setting means for performing a setting regarding a dynamic range before image capturing (Fig. 2, [0052]&[0054]: a window for prompting a user to define a wide dynamic range. The enable/disable of the wide dynamic range setting may be selected with a radio button 23 included in the window 21. If enabling the wide dynamic range setting is selected with the radio button 23, a radio button 24 for setting a compensation level of the wide dynamic range becomes selectable.); 
second setting means for setting a recording format of a captured image before the image capturing (Fig. 2, [0052]&[0055]: a window for prompting a user to define a wide dynamic range. On the other hand, if disabling the wide dynamic range setting is selected with the radio button 23, the compensation level for the wide dynamic range is disabled to set. In order to indicate that, the radio button 24 is grayed out to inhibit the selection of the radio button 24.).
Asano does not teach first recording means for recording RAW image data that is based on an image signal obtained by the image capturing, in a case where recording of RAW image data is set by the second setting means, wherein, in a case where a setting indicating a high dynamic range (HDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the HDR,and in a case where a setting indicating a standard dynamic range (SDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the SDR.
However, Fukushima discloses first recording means for recording RAW image data that is based on an image signal obtained by the image capturing (Figs. 1-6, [0084]-[0086]: generating device 101 includes RAW image obtaining unit 121 generated by a shooting unit), in a case where recording of RAW image data is set by the second setting means (as taught by Asano above), 
wherein, in a case where a setting indicating a high dynamic range (HDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the HDR (Figs. 1-6, [0103]&[0123]-[0127]: image data and HDR image information are stored in recording medium 102), 
and in a case where a setting indicating a standard dynamic range (SDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the SDR (Figs. 1-6, [0103]&[0123]-[0127]: image data and SDR image information are stored in recording medium 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate first recording means for recording RAW image data that is based on an image signal obtained by the image capturing, in a case where recording of RAW image data is set by the second setting means, wherein, in a case where a setting indicating a high dynamic range (HDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the HDR,and in a case where a setting indicating a standard dynamic range (SDR) is performed by the first setting means, the first recording means records the RAW image data in association with development information corresponding to the SDR as taught by Fukushima into Asano image device. The suggestion/ motivation for doing so would be to provide more suitable image formats (Fukushima: [0008]).

Regarding claim 2, the Asano and Fukushima combination teaches the imaging apparatus according to claim 1, in addition Fukushima discloses further comprising development means for developing the RAW image data, wherein the development means develops the RAW image data using development information that is based on a setting performed by the first setting means (Figs. 1-6&10, [0087]: HDR image generator 122 to generate HDR image and SDR image using RAW data and images information (fig. 6)).

Regarding claim 3, the Asano and Fukushima combination teaches the imaging apparatus according to claim 2, in addition Fukushima discloses wherein, in a case of developing RAW image data associated with development information corresponding to the HDR, the development means generates HDR image data by developing the RAW image data (Fig. 10, [0153]: HDR image generator 122 performs color correction or the like on RAW data 131 to generate HDR image 112).

Regarding claim 4, the Asano and Fukushima combination teaches the imaging apparatus according to claim 3, in addition Fukushima discloses wherein, in a case of developing RAW image data associated with development information corresponding to the SDR, the development means generates SDR image data by developing the RAW image data (Fig. 10, [0154]: SDR image generator 123 generates SDR image 113 from RAW data 131).

Regarding claim 5, the Asano and Fukushima combination teaches the imaging apparatus according to claim 3, in addition Fukushima discloses further comprising second recording means for recording SDR image data generated by the development means, in a file format different from the HDR image data (Figs. 1-6&10, [0081]&[0098]: image data 111A including HDR image 112 and conversion determination information 114 is recorded in one recording medium 102A, and image data 111B including SDR image 113 is recorded in another one recording medium 102B. Recording medium 102 may be single recording medium 102 or may include recording medium 102A and recording medium 102B. Furthermore, image data 111 may be single image data 111 or may include image data 111A and image data 111B.).

Regarding claim 13,  Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 13, corresponds to apparatus claim 1, is rejected for the same reasons of obviousness as used above.

Regarding claim 15,  claim 15 has been analyzed and rejected with regard to claim 1 and in accordance with Asano ([0159]) and further on Fukushima's further teaching on: a non-transitory computer-readable storage medium storing a program for causing a computer to function as each means of the apparatus ([0061]: Those comprehensive or specific aspects may be implemented by a system, a method, an integrated circuit, a computer program or a recording medium such as a computer-readable recording medium such as a compact disc read only memory (CD-ROM), or may be implemented by any combination of the system, the method, the integrated circuit, the computer program, and the recording medium.). The suggestion/ motivation for doing so would be to allow for portability of the functionality; i.e., downloading it to a plurality of cameras being manufactured or downloading it to add to existing firmware functionality to a similar device.
Claims 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Asano and Fukushima combination as applied above, in view of Hannuksela et al. (US 20180146225 A1, hereinafter “Hannuksela”).

Regarding claim 6, the Asano and Fukushima combination teaches the imaging apparatus according to claim 3, in addition Fukushima discloses further comprising second recording means for recording HDR image data generated by the development means (Figs. 1-6&10, [0081]&[0098]: image data 111A including HDR image 112 and conversion determination information 114 is recorded in one recording medium 102A, and image data 111B including SDR image 113 is recorded in another one recording medium 102B. Recording medium 102 may be single recording medium 102 or may include recording medium 102A and recording medium 102B. Furthermore, image data 111 may be single image data 111 or may include image data 111A and image data 111B.), except as a file in a high efficiency image file format (HEIF) format.
However, Hannuksela discloses the recording HDR image data as a file in a high efficiency image file format (HEIF) format ([0114]-[0115]: A set of high dynamic range photography images can be stored in High Efficiency Image File Format (HEIF)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording HDR image data as a file in a high efficiency image file format as taught by Hannuksela into the Asano and Fukushima combination. The suggestion/ motivation for doing so would be to enable a wide range of use cases varying from still picture capture, storage and sharing to multi-image use cases (Hannuksela: [0115]).
Regarding claim 11,  claim 11 has been analyzed with regard to claim 1, 2 and 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 14,  Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore, method claim 14, corresponds to apparatus claim 11, is rejected for the same reasons of obviousness as used above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Asano and Fukushima combination as applied above, in view of Kamiya; Koji (US 20180332210 A1, hereinafter “Kamiya”).

Regarding claim 7, the Asano and Fukushima combination teaches the imaging apparatus according to claim 2, except further comprising first determination means for determining a white balance coefficient to be used in development by the development means, wherein development information corresponding to the HDR includes a white balance coefficient determined for the HDR, and development information corresponding to the SDR includes a white balance coefficient determined for the SDR.
However, Kamiya discloses further comprising first determination means for determining a white balance coefficient to be used in development by the development means, wherein development information corresponding to the HDR includes a white balance coefficient determined for the HDR ([0062] &[0074]: control of a master gain, a HDR gain adjustment unit 221 controls an RGB gain for a white balance adjustment.), and development information corresponding to the SDR includes a white balance coefficient determined for the SDR ([0070]&[0074]: control of a master gain, a SDR gain adjustment unit 231 controls an RGB gain for a white balance adjustment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising first determination means for determining a white balance coefficient to be used in development by the development means, wherein development information corresponding to the HDR includes a white balance coefficient determined for the HDR, and development information corresponding to the SDR includes a white balance coefficient determined for the SDR as taught by Kamiya into the Asano and Fukushima combination. The suggestion/ motivation for doing so would be to enable for correcting the color cast.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Asano and Fukushima combination as applied above, in view of Endo et al. (US 20160078638 A1, hereinafter “Endo”).

Regarding claim 8, the Asano and Fukushima combination teaches the imaging apparatus according to claim 2, except further comprising second determination means for determining a gradation correction amount to be used in development by the development means, wherein development information corresponding to the HDR includes a gradation correction amount determined for the HDR, and development information corresponding to the SDR includes a gradation correction amount determined for the SDR.
However, Endo discloses a gradation correction amount acquisition section 23 acquires a correction amount for gradation correction to be performed on the image data. Gradation correction is, for example, processing to change the tone of an image, such as wide dynamic range (WDR), backlight correction, or mist correction, or gain adjustment performed, for example, when superimposing images of different exposures to synthesize a high dynamic range (HDR) ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording HDR image data as a file in a high efficiency image file format as taught by Endo into the Asano and Fukushima combination. The suggestion/ motivation for doing so would be to improve visibility (Endo: [0070]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Asano and Fukushima combination as applied above, in view of Narasimha et al. (US 20140152694 A1, hereinafter “Narasimha”).

Regarding claim 9, the Asano and Fukushima combination teaches the imaging apparatus according to claim 1, except wherein the first recording means records the RAW image data and common metadata independent of a setting regarding the dynamic range, in association.
However, Narasimha discloses white point adjustment is performed on a luminance image. White point adjustment in HDR images is important due to a wide dynamic range ([0037]&[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first recording means records the RAW image data and common metadata independent of a setting regarding the dynamic range, in association as taught by Narasimha into the Asano and Fukushima combination. The suggestion/ motivation for doing so would be to compensate for color differences (Narasimha: [0037]).

Regarding claim 10, the Asano, Fukushima and Narasimha combination teaches the imaging apparatus according to claim 9, in addition Narasimha discloses wherein the common metadata is a determination result of a whitish pixel in the RAW image data ([0037]&[0056]: white point adjustment is performed on a luminance image. White point adjustment in HDR images is important due to a wide dynamic range).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Asano, Fukushima and Hannuksela combination as applied to claim 6 above, in view of Narasimha et al. (US 20140152694 A1, hereinafter “Narasimha”).

Regarding claim 12,  claim 12 has been analyzed with regard to claim 9 and is rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697